Exhibit 10(G)

 

RETENTION AND POST-RETIREMENT CONSULTING AGREEMENT

 

between

 

PRECISION CASTPARTS CORP.

 

and

 

William C. McCormick

 

THIS RETENTION AND POST-RETIREMENT CONSULTING AGREEMENT (this “Agreement”) is
entered into as of August 14, 2002 by and between Precision Castparts Corp., an
Oregon corporation (the “Company”), and William C. McCormick.

 

WHEREAS, Mr. McCormick is the Chairman of the Board of Directors (the “Board”)
and Chief Executive Officer of the Company; and

 

WHEREAS, Mr. McCormick intends not to stand for re-election as the Chief
Executive Officer of the Company following the Annual Meeting of Shareholders of
the Company on August 14, 2002 and to retire as an employee of the Company on
September 30, 2002 (the “Retirement Date”); and

 

WHEREAS, in recognition of Mr. McCormick’s unique contribution to the creation
of shareholder value during his tenure as the Chairman of the Board and Chief
Executive Officer of the Company, the Board wishes to obtain his commitment to
serve as Chairman of the Board until the Annual Meeting of Shareholders in 2003,
and his commitment to serve after the Retirement Date as a consultant to and
representative of the Company, at the direction of the Chief Executive Officer
of the Company.

 

NOW, THEREFORE, the Company and Mr. McCormick agree as follows:

 

1.             Mr. McCormick agrees to continue to serve as Chairman of the
Board of the Company for the period from the date of this Agreement until the
Annual Meeting of Shareholders in 2003, on terms no less favorable to him than
the terms offered to nonemployee directors of the Company (except that he will
be ineligible to participate in the non-employee director option program), or
such earlier date as the Board may determine at anytime in its sole discretion.

 

2.             Mr. McCormick agrees that, during the 12-month period commencing
the day following the Retirement Date (the “Consulting Period”), and when and as
requested by the Chief Executive Officer of the Company, subject to his
reasonable availability, he will provide consulting services and advice
(including, but not limited to, advice and assistance in evaluating potential
strategic and/or financial transactions, assistance in negotiations relating to
such transactions and strategic planning) to the Company and will participate in
various external activities and events for the benefit of the Company.  In
addition, Mr. McCormick agrees not to provide any consulting, advice or service
of any kind during the Consulting Period to any other

 

--------------------------------------------------------------------------------


 

company or organization that competes with the Company and further agrees to
obtain the approval of the Chief Executive Officer before providing any such
consulting, advice or service during the two-year period following the
Consulting Period.

 

3.             The services contemplated under this Agreement will require that
Mr. McCormick have access, following his retirement, to information which is
proprietary or confidential to the Company.  Mr. McCormick agrees not to publish
or otherwise disclose to persons outside the Company, without specific
permission from the Company, any Company proprietary or confidential information
which he acquires as a result of services performed under this Agreement, and
not to use such information in any way which might be detrimental to the
interests of the Company.

 

4.             Mr. McCormick also agrees to promptly disclose to the Company any
information, ideas, or inventions made or conceived by him which may result from
or be suggested by post-retirement services performed by him under this
Agreement, and to assign to the Company all rights pertaining to such
information, ideas, or inventions.  Knowledge or information of any kind
disclosed by Mr. McCormick to the Company shall be deemed to have been disclosed
without obligation on the part of the Company to hold the same in confidence,
and the Company shall have the full right to use and disclose such knowledge and
information without compensation to Mr. McCormick beyond that specifically
provided in this Agreement.

 

5.             In return for his willingness to continue to help create value
for the Company’s shareholders during his retirement, and in return for the
foregoing commitments by Mr. McCormick, the Company shall pay Mr. McCormick,
during the Consulting Period, a consulting fee (the “Fee”) in cash at the rate
of $400,000 per annum, payable quarterly in arrears. The Company shall also
reimburse Mr. McCormick, upon the receipt of appropriate documentation, for all
reasonable out-of-pocket costs and expenses which he incurs during the
Consulting Period in providing services at the request of the Company’s Chief
Executive Officer (the “Approved Expenses”).    The Company shall provide office
facilities to Mr. McCormick consisting of space in the Company’s headquarters
office building and telephone and information technology equipment and services.
The Company will continue health benefit coverage under the Company’s group
health plan for Mr. McCormick (including his family) during the Consulting
Period.  In addition, the Company will continue to make a company leased
automobile available to Mr. McCormick during the Consulting Period and reimburse
him for financial planning advice through April 15, 2003 on the same terms as
are available to senior executives of the Company.  Notwithstanding the
foregoing, if, as a result of Mr. McCormick’s mental or physical incapacitation
or death prior or subsequent to his retirement, Mr. McCormick shall be unable to
perform services hereunder, or upon the willful and continued failure by Mr.
McCormick to perform such services or the commission by Mr. McCormick of a
felony or any misdemeanor involving dishonesty, disloyalty or fraud with respect
to the Company or moral turpitude, in each case as determined in good faith by
the Board, the Company’s obligations to Mr. McCormick shall cease and terminate
as of the date selected by the Board (the “Termination Date”); provided,
however, that any portion of the Fee or Approved Expense which has been earned
or incurred by Mr. McCormick prior to the Termination Date shall be paid or
reimbursed to Mr. McCormick promptly.

 

2

--------------------------------------------------------------------------------


 

6.             Following his retirement, Mr. McCormick shall be an independent
contractor under this Agreement, and no provision of, or action taken under,
this Agreement shall affect in any way Mr. McCormick’s rights under any Company
compensation, employee benefit and welfare plans, programs or practices,
including, without limitation, Company executive compensation, insurance, or
pension plans.  The Company shall not withhold any taxes from Fees paid to Mr.
McCormick, and Mr. McCormick shall be solely responsible for the payment of all
income, Social Security and other taxes, including estimated taxes, which Mr.
McCormick may owe based on Fees paid to him under this Agreement.

 

7.             All notices and other communications which either party may
desire to give hereunder shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows (or to
such other address as either party may have furnished to the other in writing in
accordance herewith):

 

Company:

Precision Castparts Corp.

 

Attention:  Board of Directors

 

4650 SW Macadam, Suite 440

 

Portland, OR 97239

 

 

With a copy to:

Precision Castparts Corp.

 

Attention:  Secretary

 

4650 SW Macadam, Suite 440

 

Portland, OR 97239

 

 

Mr. McCormick:

Mr. William C. McCormick

 

3479 Cascade Terrace

 

West Linn, OR 97068

 

8.             The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oregon without
regard to its conflicts of law principles.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect and the invalid or unenforceable provision shall be
modified to give effect as nearly as possible to the original intent of the
parties.

 

9.             This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10.           Any dispute arising out of or relating to this Agreement or any
breach thereof shall be finally and conclusively resolved by arbitration
administered by the American Arbitration Association (“AAA”) as modified by the
provisions of this paragraph 11:

 

(a)           The number of arbitrators shall be one, which person shall be
neutral and shall be mutually agreed upon by both parties within 30 days after a
written request for arbitration by one party is delivered to the other party. 
In the event that the parties cannot agree on an arbitrator, the arbitrator
shall be selected within 10 days thereafter by the AAA from a list

 

3

--------------------------------------------------------------------------------


 

submitted by the parties, with each party having the right to propose two
names.  If a qualified arbitrator cannot be appointed from the initial list, the
process will be repeated every five days thereafter until a qualified arbitrator
is selected.

 

(b)           The place of arbitration shall be Portland, Oregon.  Unless
otherwise agreed by the parties, the following procedures will be followed in
any arbitration between the parties:

 

(i)            Pre-arbitration investigations and depositions shall be conducted
expeditiously and, absent a showing of clear need, shall be completed within 30
days after selection of an arbitrator.  Unless ordered by the arbitrator to
preserve testimony for the hearing, each party shall have the right to take no
more than three depositions, each of which shall last a total of no more than
two days.

 

(ii)           The arbitration hearing shall begin no more than 60 days after
the arbitrator is selected and shall be closed no more than 60 days thereafter. 
The arbitrator’s award shall be issued within 30 days after the hearing is
closed.  Judgment on the award rendered by the arbitrator may be entered in and
enforced by any court having jurisdiction thereof.

 

(c)           Either party may make an application to a court of competent
jurisdiction for an order enforcing this arbitration agreement or for injunctive
relief to maintain the status quo until such time as the arbitration award is
rendered or the controversy is otherwise resolved.  Both parties consent to the
jurisdiction of the AAA.

 

11.           This Agreement is the sole agreement between Mr. McCormick and the
Company with respect to the duration of his service as Chairman of the Board,
and to his post-retirement consulting services and activities for the Company,
and supersedes all prior agreements and understandings with respect thereto. No
change, modification, alteration or addition to any provision hereof shall be
binding unless in writing and signed by both Mr. McCormick and a duly authorized
representative of the Board.

 

12.           This Agreement shall become effective as of the date set forth
above.

 

 

PRECISION CASTPARTS CORP.

 

 

By

 

/s/ Mark Donegan

 

Date

8/14/02

 

 

 

Mark Donegan

 

 

 

 

By

 

/s/ William C. McCormick

 

Date

8/14/02

 

 

 

William C. McCormick

 

 

 

4

--------------------------------------------------------------------------------